..J          Case: 1:18-cr-00109-TSB Doc #: 118 Filed: 10/16/19 Page: 1 of 1 PAGEID #: 629
             Case: l:18-cr-00109-TSB Doc #: 116 Filed: 10/01/19 Page: 1 of 2 PAGEID #: 619

AO 442 (Rcv.lMh Arrest VV un;i/u                                                                                              '   T' '


                                          United States District Court                                          2213 oct is p;j 3:
                                                                 Ibr the

                                                       Souihom District of Ohio
                                                                                                                                         •   •




                  United States of America
                                 V.                                  )
                                                                     )        Case No.   1:18-Cf-109-12
                        SETH NEZAT
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Df(-iirliir/


                                                     ARRES 1 WARRANT

To:      Any authorized law enforcement oftlcer


         VOl' ARE COMMANDED toarrest and bring before a United Slates inagistriite judge without unnecessary delay
(name IIIiieisrm lo hearreswJ)        SETH NEZAT
who is accused of an otTcnsc or violation based on the following document filed with the court:

• Indictment            • Superseding Indictment           C1 liiformaiion       Cl Superseding Infonnaiion                H Complaint
3 Probation Violation Petition             • Superv ised Release Violation Petition        3 Violation Nonce 5^^ Order of the Court

Tliis offense is briefly described as follows:
  Failure to appear for bond violation hearing before U.S. District Judge Timothy S. Black (see attached Order)




Date:         10/01/2019
                                                                                           L'iiii iL'^iiiU'i DiHricl Jiulcc


City and State:      Cincinnati, Ohio                                               Timothy S. Black, U.S. District Judge
                                                                                             I'liiiWd iiiimc mill lilU-


                                                                Return

         This warrani was received on hhn.-i                             , and the person was arrested on tdou-) ip/^
                   5pL                      <^QX.P $ue.«.eAJ0i2TT,

Date;
                                                                                          .li rc.iiiiie iifViCr's sinmilure

                                                                           3.LsPti5,                     s/^
                                                                                             I'l i'lh'd iimiA' mid Itlle
